Title: To Thomas Jefferson from Richard Rush, 17 November 1824
From: Rush, Richard
To: Jefferson, Thomas


Dear sir
London
November 17. 1824
Your favor of the 13th of October got to hand yesterday. The letter which it enclosed for Mr Gilmer, I beg to return, Mr G. having left England early in October for the U. States. I did myself the pleasure to transmit to you, in October, a letter which he confided to my care, previously to his embarkation.The visit of La Fayette to our country, speaks too much in favor of his deserts and our sensibility to them, to be regarded with complacency in Europe. Even in Britain, the political and moral lesson which it ought to teach, is not understood. The tories assail it with ribaldry. The whigs abstain, not because Fayette is a favourite with them, or because they relish the bursts of enthusiasm which have every where met him, but simply because they will not openly imitate the tories. The Radicals, so called here, are the only portion of this community who love Fayette, and, the intelligent among them, the only portion who understand the true nature and efficacy of the popular honors with which we have crowned him.I fear, sir, that the cause of free government in Europe, is at a lower ebb at this moment, than it has been for the last fifty years. It is the monarchs, backed by their armies, who have now the game entirely in their hands, nor do I see any distinct or speedy opening, to a better state of things. My most anxious hopes are, that we on our side of the water may continue to appreciate the political blessings which we enjoy, and not put any of them to risk by giving to our government ambitions or military tendencies.That the great struggle going on for the Presidency may end in the choice of the citizen most likely, in my judgment, to keep down those tendencies among us, continues to be my ardent wish. I have heretofore designated Mr Crawford as that citizen.With constant wishes for your health, and that you may live yet many years for the further benefit of your country, I remain, dear and most respected sir,your attached and devoted.Richard Rush